mac-8k_013014.htm  

 



Magnum Hunters 9-K [mac-8k_013014.htm]

Exhibit 10.1



TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), dated January 28, 2014,
between Shale Hunter, LLC, a Delaware limited liability company (“Operator”),
and New Standard Energy Texas LLC, a Texas limited liability company (“Buyer”).
Buyer and Operator are sometimes referred to below individually as a “Party” or
collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
January 21, 2014, by and between Shale Hunter, LLC, Magnum Hunter Resources
Corporation, Magnum Hunter Production, Inc., and Energy Hunter Partners 2012-A
Drilling & Production Fund, Ltd. (collectively, “Seller”), as “Seller”, and New
Standard Energy Texas LLC, as “Buyer”, and New Standard Energy Limited, as
Additional Party (as the same may be amended pursuant to the terms thereof, the
“Purchase Agreement”), Buyer has agreed to purchase from Seller, and Seller has
agreed to sell to Buyer, all of the Assets (capitalized terms used in this
Agreement that are not otherwise defined herein shall have the respective
meanings ascribed to them in the Purchase Agreement).

WHEREAS, in order to facilitate an orderly transfer of the Assets from Seller to
Buyer, Buyer has requested that Operator provide Buyer certain services with
respect to the Assets (which services are described in Exhibit A), and Operator
has agreed to provide such services to Buyer, for a period of time after Closing
pursuant to the terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises, the covenants set forth herein
and the benefits to be derived herefrom, the Parties hereby agree as follows:

1.                  Services. Pursuant and subject to the terms hereof, Operator
agrees to provide for the benefit of Buyer each of the services described in
Exhibit A (each service, a “Service”, and, collectively, the “Services”). Each
Service shall be provided in accordance with Law, in all material respects, and
for a period of time commencing on the date of this Agreement and terminating on
the Service Termination Date for such Service. Except with respect to the
Consulting Services set forth in Exhibit A, (a) the Services shall be
substantially similar in nature, quantity and quality to the Services previously
performed by Operator with respect to the Assets during the time period before
the Closing Date, and (b) Operator shall not be obligated to provide any
Services that Operator did not perform with respect to the Assets for its
account immediately prior to the Closing Date. In the event of a dispute over
the nature, quantity or quality of the Services, the prior practice of Operator
with respect to the Services previously performed by Operator with respect to
the Assets shall be conclusive as to the nature, quantity and quality of the
Services required under this Agreement. Without limiting the generality of the
foregoing, Buyer acknowledges and agrees that Operator shall not be required to
provide or prepare any report, information, statement or other accounting
function in connection with performing any of the Accounting Services in
accordance with any standard other than generally accepted accounting principles
adopted and recognized in the United States of America. At Operator’s election,
all or any part of the Services may be performed or provided by any Affiliate or
Affiliates of Operator or any third-party service provider engaged by Operator,
in

1

 

each case who has historically provided the applicable Service to or on behalf
of Operator. To the extent any Services are performed or provided by an
Affiliate of Operator or any such third-party service provider, such Services
shall nonetheless be considered as having been performed or provided by Operator
hereunder. Notwithstanding anything contained herein or in Exhibit A to the
contrary, Operator shall not be obligated to enter into any contract or
agreement in connection with performing the Services.

2.                  Service Fees; Reimbursement of Out-of-Pocket Costs and
Expenses.

(a) On the date hereof and on the first day of each calendar month thereafter
during the Transition Period, Buyer shall pay to Operator a fixed monthly fee in
the amount of Fifty Thousand Dollars (US $50,000), which amount is subject to
change pursuant to Section 3(b)(iii) (“Service Fee”). Buyer shall also pay to
Operator an hourly rate for providing certain Accounting Services as more
particularly set forth in Exhibit C (the “Accounting Services Fee”). If this
Agreement commences on a day other than the first day of a calendar month or
terminates on a day other than the last day of a calendar month, then the
Service Fee to be paid to Operator for such month shall be prorated.

(b) Buyer shall reimburse Operator for all reasonable out-of-pocket costs and
expenses Operator (or any Affiliate of Operator or third-party service provider)
incurs in connection with performing the Services hereunder, including, without
limitation, for personnel travel, long-distance telephone, photocopying,
delivery charges and similar costs and expenses.

(c) Operator shall provide Buyer with an invoice for (i) out-of-pocket costs and
expenses that Operator and each Affiliate providing a Service hereunder have
incurred and are covered by Section 2(b) above (which costs and expenses shall
be detailed in the invoice) and (ii) the Accounting Services Fee that has been
incurred by Operator (or its Affiliate) but not yet paid by Buyer to Operator.
Buyer shall pay to Operator the amount provided in such invoice within ten (10)
Business Days after its receipt of such invoice.

(d) Taxes assessed or levied on the goods or services provided under this
Agreement, including any value-added tax, goods and services tax, sales or use
tax, well service tax or similar taxes, whether collected by a supplier of such
goods or services to Operator or paid directly by Operator to a taxing authority
or based on Operator’s charges to Buyer or otherwise, shall be for the account
of and paid by Buyer either directly to the taxing authority or paid to Operator
as a reimbursement of any such taxes paid by Operator. If any goods or services
provided under this Agreement are taxable, Operator’s billings shall segregate
the taxable and nontaxable fees. In addition to the foregoing, Buyer shall pay
and be responsible for all property and ad valorem taxes and all production,
severance, excise, gathering or similar taxes with respect to the Interests and
the Wells. Without limiting the generality of the immediately preceding
sentence, to the extent Operator pays any of such taxes, Buyer shall promptly
reimburse Operator for the same.

3.                  Periodic review of Services and Service Fee. Within seven
(7) days prior to the expiry of each successive six-month period occurring
during the Transition Period and beginning on the commencement of this Agreement
(each a “Service Period”), Buyer will notify

2

 

Operator as to whether or not it requires each relevant category of Services
provided during the then-current Service Period to be provided in the subsequent
Service Period and to the extent that:

(a) there is no change to the Services required during that subsequent Service
Period, the Service Fee in relation to it will remain the same;

(b) Buyer notifies Operator that it no longer requires a certain category of
Services (“Redundant Services”) to be provided with respect to that subsequent
Service Period:

(i) Operator will have no right or be under any obligation to provide the
Redundant Services past the end of the then-current Service Period;

(ii) the last day of such then-current Service Period will be the Service
Termination Date for the Redundant Services;

(iii) the Parties will in good faith meet to negotiate whether the amount of the
Service Fee should be revised (and, if the Parties agree that the amount of the
Service Fee should be revised, the Service Fee shall be changed to such revised
amount); and

(c) Buyer notifies Operator that all of the Services are to become Redundant
Services, this Agreement will terminate as at the expiry of such then-current
Service Period.

4.                  Information Necessary to Perform the Services. Any
information and assistance reasonably necessary for Operator to perform or cause
to be performed a Service shall be promptly provided by Buyer.

5.                  Hardware Equipment. Other than to the extent specifically
contemplated in subparagraph 2(h) of Exhibit A, nothing herein shall be
construed as requiring Operator to acquire any additional equipment beyond its
current inventory.

6.                  Disclaimer of Warranties, Indemnification and Liability
Limitations.

(a)                Notwithstanding anything contained herein to the contrary,
Operator makes no, and disclaims all, representations and warranties, express or
implied, with respect to the performance of the Services, including, without
limitation, any representation or warranty of merchantability or fitness for a
particular purpose, all of which are hereby expressly excluded and disclaimed.
No member of the Seller Group shall be liable to any member of the Buyer Group,
whether in contract, tort (including negligence and strict liability), or
otherwise, for any special, indirect, incidental, consequential, exemplary or
punitive damages, or damages for lost profits, damage to reputation or loss of
goodwill, which in any way arise out of, relate to, or are a consequence of, its
performance or nonperformance hereunder.

(b)               Buyer hereby agrees to indemnify, defend and hold harmless the
Seller Group from and against any and all Losses and Claims incurred by or
asserted against any member of the Seller Group that arise out of, result from
or relate to any act or omission performed or omitted in connection with the
Services or under or on account of this Agreement, INCLUDING ANY CLAIM ARISING
OUT OF, RESULTING FROM OR RELATING

3

 

TO, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY
OPERATOR, ANY THIRD-PARTY SERVICE PROVIDER PROVIDING SERVICES HEREUNDER OR ANY
OTHER MEMBER OF THE SELLER GROUP; provided, however, that Buyer shall not be
obligated to indemnify, defend or hold harmless any member of the Seller Group
to the extent any Loss or Claim arises out of, results from or relates to the
gross negligence or willful misconduct of Operator or any member of the Seller
Group providing the Services hereunder.

(c)                Operator hereby agrees to indemnify, defend and hold harmless
the Buyer Group from and against any and all Losses and Claims incurred by or
asserted against any member of the Buyer Group to the extent such Losses and
Claims arise out of, result from or relate to the gross negligence or willful
misconduct of Operator or any member of the Seller Group providing Services
under this Agreement.

(d)               The amount of any Losses and Claims payable under Section 6(b)
by Buyer shall be net of any amounts recovered by Operator under applicable
insurance policies or from any other Person alleged to be responsible therefor.
If Operator receives any amounts under applicable insurance policies, or from
any other Person alleged to be responsible for any Losses or Claims, subsequent
to an indemnification payment by Buyer, then Operator shall promptly reimburse
Buyer for any payment made or expense incurred by Buyer in connection with
providing such indemnification payment up to the amount received by Operator,
net of any expenses incurred by Operator in collecting such amount.

7.                  Term. The Services to be provided pursuant to the terms of
this Agreement shall commence upon the Closing Date and, unless otherwise agreed
in writing by the Parties, shall terminate on the first (1st) anniversary
thereof; provided, however, that (a) Buyer shall have the right to terminate
this Agreement (and the provision of all of the Services under it) either (i) as
contemplated in Section 3(c) or (ii) otherwise at any time prior to the
expiration of the Transition Period by delivering Operator not less than five
(5) days’ prior written notice of its intent to terminate this Agreement, (b) in
the event Buyer (i) breaches its obligation to pay Operator any sum of money due
to Operator hereunder and fails to cure such breach within fourteen (14) days
after receiving written notice therefor from Operator or (ii) materially
breaches any other obligation under this Agreement, Operator shall have the
right to terminate this Agreement as to all of the Services by delivering Buyer
written notice thereof and (c) in the event of a change of control of either
Operator or Buyer (other than by way of a solvent reconstruction of Buyer
Group), Operator shall have the right to terminate this Agreement as to all of
the Services at any time after such event and prior to the expiration of the
Transition Period by delivering Buyer five (5) days’ prior written notice of its
intent to terminate this Agreement (the date on which this Agreement terminates
pursuant to this Section 7 with respect to all the Services being the “TSA
Termination Date”; and the period of time from the Closing Date until the TSA
Termination Date being the “Transition Period”). If (i) Operator terminates this
Agreement pursuant to Section 7(b), (ii) Buyer terminates all of the Services
pursuant to Section 7(a) or (iii) either Party terminates this Agreement
pursuant to Section 7(c), Operator shall promptly refund to Buyer the prorated
portion, if any, of the Service Fee Buyer paid pursuant to Section 2(a) for the
remainder, if any, of the calendar month in which such termination occurs and
any amounts standing to Buyer’s credit in the Bank Account (other than

4

 

where such amounts have been allocated to pay invoices for goods and services
acquired up to the TSA Termination Date); provided, however, Operator shall not
be obligated to refund, but shall be entitled to retain and withdraw from the
Bank Account upon such termination, all outstanding amounts at such termination
that Buyer has failed to timely pay to Operator pursuant to Section 2(c) or
2(d). For purposes of this Section 7, the term “change in control” shall mean,
with respect to a Party (or its ultimate parent), each occurrence of either
(i) the acquisition, directly or indirectly, by any Person or group of
beneficial ownership of more than 50% of the aggregate outstanding voting power
of the limited liability company or other equity interests in such Party (or its
ultimate parent); or (ii) (A) such Party (or its ultimate parent) consolidates
with or merges into another entity or conveys, transfers or leases all or
substantially all of its property and assets to any Person, or (B) any entity
consolidates with or merges into such Party (or its ultimate parent), which in
either event (A) or (B) is pursuant to a transaction in which the outstanding
limited liability company or other equity interests in such Party (or its
ultimate parent) is reclassified or changed into or exchanged for cash,
securities or other property.

8.                  Cash Management.

(a)                Buyer acknowledges and agrees that the Services involve
making payments, purchases, disbursements and other expenditures and that Buyer
will be solely liable for making or failing to make the same. Without limiting
the generality of the foregoing and notwithstanding anything herein contained to
the contrary, (i) Buyer shall, at its option, either (A) promptly transfer funds
to the Bank Account to cover any payments, purchases, disbursements or other
expenditures to be made in connection with performing the Services or (B) choose
to make the same directly from its own funds and (ii) Operator shall not be
required to make any payment, purchase, disbursement or other expenditure under
this Agreement or on Buyer’s behalf if (A) the balance of funds held in the Bank
Account are insufficient to make such payment, purchase, disbursement or other
expenditure, (B) Operator (or any Affiliate of Operator performing a Service
hereunder) is prohibited from making such payment, purchase, disbursement or
other expenditure under the terms and conditions of any type of existing credit
agreement of Magnum Hunter Resources Corporation or any of its Affiliates,
including the Third Amended and Restated Credit Agreement, dated as of December
13, 2013, among Magnum Hunter Resources Corporation, a Delaware corporation, the
lenders party thereto, and Bank of Montreal, as administrative agent for such
lenders (collectively, the “Credit Facilities”), or (C) Buyer is in breach of
its payment obligations under this Agreement. Except in cases Operator
reasonably believes constitute an emergency and except to the extent
(i) contemplated under subparagraph 2 of Exhibit A or (ii) required under the
terms of a contract Operator entered into on Buyer’s behalf in accordance with
Section 12(f), Operator will not make any payment, purchase, disbursement or
other expenditure on Buyer’s behalf having a value in excess of $10,000 without
first providing reasonable details of the same to Buyer and obtaining Buyer’s
approval in writing; provided, however, that, for the avoidance of doubt, in the
event any such exception exists, Operator shall not be required to make any
payment, purchase, disbursement or other expenditure under this Agreement or on
Buyer’s behalf if (1) the balance of funds held in the Bank Account are
insufficient to make such payment, purchase, disbursement or other expenditure,
(2) Operator (or any Affiliate of Operator performing a Service hereunder) is
prohibited from making the same under the terms and conditions of any of the
Credit Facilities or (3) Buyer is in breach of its payment obligations under
this Agreement.

5

 

(b)               As soon as practicable after the commencement of the
Transition Period, Operator shall establish and thereafter maintain a bank
account in the name of Operator (or its Affiliate) (the “Bank Account”), for the
purposes of accumulating receipts and disbursing payments contemplated pursuant
to this Agreement. Operator shall not withdraw any funds for its own account or
cause any funds to be transferred to any Affiliate of Operator except for
(i) receipts attributable to the Assets for periods prior to the Effective Time,
(ii) receipts attributable to Retained Assets, and (iii) the amount of any and
all direct costs or expenses (including capital expenditures) attributable to
the ownership, exploration, maintenance, development, production and operation
of the Assets which Seller or any of its Affiliates paid after Closing. Operator
shall not cause any funds of the Bank Account to be disbursed except as provided
in this Agreement. In no event shall funds of the Bank Account or otherwise
related to the Assets from and after the date hereof be commingled with any
other funds or accounts of Operator or any Affiliate of Operator and Operator
shall promptly notify Buyer if funds in the Bank Account are (x) not sufficient
to cover pending disbursements or (y) less than $250,000. Not less than five (5)
Business Days after Buyer receives such notice from Operator, Buyer shall
deliver to the Bank Account by wire transfer of same day funds an amount not
less than such deficiency. In connection therewith, Buyer shall (1) establish
and thereafter maintain a bank account in the name of Buyer for the purposes of
funding and making disbursements to the Bank Account, (2) maintain a minimum
balance in such bank account of not less than $500,000, and (3) provide Operator
evidence upon request to verify the then current balance of such bank account.

(c)                In the event Buyer approves an authority for expenditure
issued with respect to the Assets, Operator, at its election, shall have the
right from time to time to demand from Buyer payment in advance of the estimated
amount of the expenses Operator reasonably expects to be incurred in performing
the Services in connection therewith during the next succeeding month, which
right may be exercised only by submission to Buyer of an itemized statement of
such estimated expenses, together with an invoice therefor. Buyer shall deliver
to the Bank Account by wire transfer of same day funds such estimated amount
within ten (10) days after receiving such notice from Operator.

9.                  Consultation with Buyer. From time to time during the
Transition Period, Operator shall consult with Buyer with respect to the
Services being provided herein and shall act in accordance with reasonable
instructions, if any, provided by the designees of Buyer (designated by Buyer to
Operator in writing) in connection with the Services and Operator shall be
entitled to rely upon any written or oral instructions received from such
designees unless Operator knows such instructions are not within the terms of
their designated authority.

10.              Access.

(a)                Subject to the terms and conditions of this Section 10, for
so long as Operator or its Affiliates have the right to occupy its existing
space at its current offices at 777 Post Oak Boulevard, Suite 650, Houston,
Texas 77056 (the “Operator Location”) during the Transition Period, Buyer, at
its sole cost and expense, shall have the right to designate one (1) individual
who will have reasonable access to, and use of, a work space designated by
Operator from time to time at the Operator Location for the sole purposes of
(i) evaluating the operation and development of the Assets and any additional
oil and gas interests Buyer acquires within the

6

 

Eagle Ford Shale area with Operator’s assistance pursuant to subparagraph 6(f)
of Exhibit A; (ii) receiving training that is reasonable in scope from
Operator’s personnel at such reasonable times in connection with the operation
and maintenance of the Assets and related matters; and (iii) liaising with
Operator’s personnel responsible for performing the Services as to the conduct
of such Services; and (iv) liaising with Operator’s personnel responsible for
performing the Drilling and Operations Services and Consulting Services in
connection with the identification, investigation, assessment and acquisition of
prospective acreage within the Eagle Ford Shale area, including the drilling,
completion and stimulation of additional oil and gas wells within the Leases.

(b)               Buyer shall promptly notify Operator in writing of the name
and position, along with any appropriate curricula vitae, of the individual that
Buyer proposes to locate at the Operator Location. Operator shall provide such
individual, within ten (10) days following Operator’s receipt of such notice
regarding such individual, reasonable access to, and use of, (i) a work space
and equipment at the Operator Location to allow such individual to actively
participate in the evaluation and development of the Assets.

(c)                Such individual shall (i) remain an employee of Buyer or the
Affiliate of Buyer, as applicable, (ii) be subject to and comply with all
aapplicable Laws and other practices established by any applicable Governmental
Authority or by Operator from time to time for its employees, (iii) not
interfere unduly with the business operations of Operator and (iv) not hold
himself or herself as an officer, director, manager, agent or employee of
Operator. Operator shall, upon execution of this Agreement, provide a copy of
its applicable rules, regulations and policies to Buyer and shall promptly
provide a copy of any revisions to such rules, regulations and policies.

11.              Insurance. Buyer shall carry or provide insurance as outlined
in Exhibit B.

12.              General Provisions.

(a)                This Agreement shall inure to the benefit and shall be
binding upon the Parties, their respective successors and assigns; provided,
however, that, without limiting the right of Operator to delegate all or a
portion of the Services pursuant to Section 1, this Agreement and all rights and
obligations hereunder cannot be assigned by either Party without the prior
written consent of the other Party, which consent will not unreasonably be
withheld.

(b)               This Agreement constitutes the entire agreement and
understanding between the Parties and supersedes all prior agreements, whether
written or oral, with respect to the subject matter hereof. This Agreement may
be amended or modified only by written instrument executed by Buyer and
Operator.

(c)                The provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without reference to
the conflict of law principles thereof.

(d)               Any provision in this Agreement that might otherwise be
invalid or unenforceable because of the contravention of any applicable Law
shall be deemed to be

7

 

amended to the extent necessary to remove the cause of such invalidation or
unenforceability, and such provision, as amended, shall remain in full force and
effect.

(e)                Unless otherwise expressly provided in this Agreement, all
notices required or permitted hereunder shall be in writing and deemed
sufficiently given for all purposes hereof if (i) delivered in person, by
courier or by registered or certified United States Mail to the Person to be
notified, with receipt obtained, or (ii) sent by facsimile, with “answer back”
or other “advice of receipt” obtained, in each case to the appropriate address
or number as set forth below. Each notice shall be deemed effective on receipt
by the addressee as aforesaid; provided that, notice received by facsimile after
5:00 p.m. at the location of the addressee of such notice shall be deemed
received on the first Business Day following the date of such electronic
receipt. Notices to Operator shall be addressed as follows:

Shale Hunter, LLC

c/o Magnum Hunter Resources Corporation

777 Post Oak Boulevard, Suite 650

Houston, Texas 77056

Attention: Paul Johnston – General Counsel

Facsimile: (832) 369-6992

 

With a copy to:

 

Magnum Hunter Resources Corporation

777 Post Oak Boulevard, Suite 650

Houston, Texas 77056

Attention: Joseph Daches – Chief Financial Officer

Facsimile: (832) 369-6992

 

Magnum Hunter Resources Corporation

777 Post Oak Boulevard, Suite 650

Houston, Texas 77056

Attention: H.C. “Kip” Ferguson III – Executive Vice President of Exploration

Facsimile: (832) 369-6992

 

Magnum Hunter Resources Corporation

777 Post Oak Boulevard, Suite 650

Houston, Texas 77056

Attention: Ginny Kadlick

Facsimile: (832) 369-6992

 

or at such other address or to such other facsimile number and to the attention
of such other Person as Operator may designate by written notice to Buyer.
Notices to Buyer shall be addressed to:

8

 

New Standard Energy Texas LLC

c/o New Standard Energy Limited

Level 2, 7 Ventnor Avenue

West Perth WA 6005

Attention: Marcus Gracey – Head of Commercial, Legal & Indigenous Affairs

Facsimile: +61 8 9486 7670

 

 

With a copy to:

 

Walne Law, PLLC

4900 Woodway

Suite 975

Houston, Texas 77056

Attention: Walter H. Walne, III

Facsimile: (713) 622-2886

 

or at such other address or to such other facsimile number and to the attention
of such other Person as Buyer may designate by written notice to Operator.

(f)                Operator and Buyer shall each act solely as independent
contractors, and nothing herein shall at any time be construed to create the
relationship of employer and employee, partnership, principal and agent, broker
or finder, or joint venturers as between Operator and Buyer. Except as expressly
provided herein, neither Party shall have any right or authority, and shall not
attempt to enter into any contract, commitment or agreement or incur any debt or
liability of any nature, in the name of or on behalf of the other. The Parties
agree that the employees who perform Services under Section 1 of this Agreement
are employees of Operator or the Person providing the Service, as the case may
be.

(g)               Except as expressly provided herein, nothing in this Agreement
shall entitle any person other than the Parties or their respective successors
and assigns permitted hereby to any claim, cause of action, remedy or right of
any kind.

(h)               This Agreement may be executed in any number of counterparts,
and each such signed counterpart shall constitute an original of this Agreement.

[SIGNATURE PAGE FOLLOWS]

9

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above, to become effective, however, only if, and as of the date
on which, the Closing occurs.

Operator:



SHALE HUNTER, LLC


By: /s/ H.C. “Kip” Ferguson, III
Name: H.C. “Kip” Ferguson, III

Title: President

 

 

 

 

Buyer:

 

NEW STANDARD ENERGY TEXAS LLC

By: /s/ Marcus Gracey

Name: Marcus Gracey

Title: “Attorney” Pursuant to Special Power of Attorney

 

 

 

 

 

 

 

 

 

Signature Page to Transition Services Agreement

 

 

 

EXHIBIT A

 

Attached to and made part of that certain Transition Services Agreement
dated January 28, 2014, by and between
Shale Hunter, LLC and
New Standard Energy Texas LLC

 

SERVICES

 

1.                  Marketing Services – Until the Service Termination Date for
the Marketing Services, Operator shall provide marketing, gas control, gas
scheduling, and contract administration services as reasonably requested by
Buyer necessary to sell the oil, gas, and other production from the Interests,
Wells and any other wells drilled on the Interests during the Transition Period
(collectively the “Marketing Services”). During the period in which Operator is
providing such Marketing Services, Operator shall provide Buyer with monthly
summaries of the quantities of oil and gas scheduled and sold for such periods
and plant statements (and corresponding gas wells) associated with gas
production from the Interests, Wells and any other wells drilled on the
Interests during the Transition Period. Buyer shall assume all Marketing
Services beginning with the first full production month after the month in which
the Service Termination Date for the Marketing Services occurs. All gas
nominations required for the production month for which Buyer assumes Marketing
Services shall be made by Buyer. Until the Service Termination Date for the
Marketing Services, Operator may sell oil, gas, and other production from the
Interests, Wells and any other wells drilled on the Interests during the
Transition Period, to any Affiliate of Operator without liability to Buyer
relating to or arising out of Affiliate sales, provided that the price shall be
based on the price that could then be obtained by Operator or its Affiliate from
a third party in an arms-length transaction in relation to similar product.

2.                  Drilling and Operations Services – Until the Service
Termination Date for the Drilling and Operations Services, with respect to
Interests and Wells that Operator operated as of the Closing Date and any other
wells that are operated by Buyer and drilled on the Interests during the
Transition Period, Operator shall continue full management of well planning,
drilling, completion and well stimulation activities and physical operation of
the Wells (including such other wells), gathering systems, pipelines, pipeline
laterals, and other facilities comprising the Assets and retain all
responsibility for regulatory reporting for such Assets for all production
periods prior to such Service Termination Date (collectively the “Drilling and
Operations Services”).

Until the Service Termination Date for the Drilling and Operations Services,
Operator shall assist Buyer, as reasonably directed by Buyer’s personnel, in the
Drilling and Operations Services for the Interests, Wells and any other wells
drilled on the Interests during the Transition Period (operated and
non-operated, as applicable) as follows:

(a)                Conducting, managing or supervising (as appropriate) the
planning, drilling, geosteering and construction of all oil and gas wells;

Exhibit A to Transition Services Agreement 

 

 

(b)               Conducting, managing or supervising (as appropriate) the
completion, fracture stimulation and flowback/clean-up operations of all oil and
gas wells;

(c)                Operating and maintaining all oil and gas wells and
associated personal property;

(d)               Operating automated field systems, communications systems, and
related computer software and equipment, as permitted by third-party owners of
such systems, software and equipment;

(e)                Complying in all material respects with all state and federal
regulatory filing requirements and providing Buyer with notice of any incident
reports;

(f)                Maintaining well files and records and providing the
necessary clerical and administrative assistance associated therewith;

(g)               Maintaining production, drilling, work-over and well status
reports and records;

(h)               Purchasing supplies, materials, tools and equipment associated
with drilling, completing, stimulation and ownership and operation of the
Interests, Wells and any other wells drilled on the Interests during the
Transition Period; provided that (except in cases Operator reasonably believes
constitute an emergency) without Buyer’s prior written consent, Operator shall
not purchase any of the above, if such purchase would result in a charge or cost
to Buyer over one hundred thousand dollars (US $100,000) for a single item, and
further provided that Buyer’s consent shall be considered granted unless Buyer
notifies Operator to the contrary within ten (10) days after receipt of
Operator’s request (which request shall provide reasonable details of the
relevant items proposed to be acquired and reasons for their acquisition) or
such shorter time as is reasonably specified in Operator’s request;

(i)                 Contracting for Services associated with drilling,
completing, stimulation and ownership and operation of the Assets (including any
other wells that are operated by Buyer and drilled on the Interests during the
Transition Period); and

(j)                 Executing, amending or extending contracts associated with
drilling, completing, stimulation and ownership and operation of the Assets
(including any other wells that are operated by Buyer and drilled on the
Interests during the Transition Period).

3.                  Land Administration Services – Until the Service Termination
Date for the Land Administration Services, Operator shall provide for the
benefit of Buyer, under the reasonable direction of Buyer, all lease, division
order and other land administration services (collectively, “Land Administration
Services”) as follows:

(a)                Administering and maintaining all leases and agreements
relating to the Interests;

(b)               Maintaining and updating all lease, ownership, contract and
property records and databases relating to the Interests;

Exhibit A to Transition Services Agreement  

 

 

(c)                Maintaining and updating all royalty payment and division
order reports and databases;

(d)               Generating, verifying, processing, approving and signing
(provided that Buyer has granted Operator a special power of attorney
authorizing Operator to sign on Buyer’s behalf) all internal and external
division orders and transfer orders required in the normal course of business;

(e)                Identifying, paying and appropriately invoicing all rentals,
rights-of-way, shut-in payments and other payments required by the leases or
other agreements relating to the Assets;

(f)                Maintaining all land, contract, division of interest, lease
files, and other files relating to the subject land administration functions as
well as maintaining any imaging and indexing of such records in the ordinary
course of business; and

(g)               Performing such other reasonable and customary land
administration services as Operator deems necessary to administer or maintain
the leases or agreements relating to the Assets.

4.                  Accounting Services – Until the Service Termination Date for
the Accounting Services, Operator shall provide for the benefit of Buyer, at the
reasonable direction of Buyer, financial, revenue, and expense accounting
services relating to the Assets (collectively, “Accounting Services”) as
follows:

(a)                Operator shall perform all revenue accounting functions
relating to the Assets including the disbursement of revenue proceeds to all
working interest, third party, royalty and overriding royalty owners as well as
all rental, severance or production taxes and right of way payments and any and
all leasehold, minimum or advance payments due in the normal course of business;

(b)               Operator shall comply in all material respects with all state
and federal regulatory reporting and filing requirements, including any reports
required by the regulatory agencies;

(c)                Operator shall perform all expenditure accounting functions
relating to the Assets including the payment of all invoices and subsequent
billing of same to all working interest owners;

(d)               Within Operator’s standard closing period, Operator shall
provide Buyer with estimates of production volumes, revenue, direct operating
expenses, production taxes and capital expenditures attributable to the Assets
for the proceeding calendar month and any other such information relating to the
Assets that the Buyer would need to prepare accrual basis financial statements
in accordance with generally accepted accounting principles;

(e)                Operator shall remain responsible for the collection of any
uncollected joint interest billings relating to lease operating expenses,
capital costs, and overheads that 

Exhibit A to Transition Services Agreement  

 

 

Operator had previously billed until the Service Termination Date for the
Accounting Services. Operator will provide Buyer with necessary supporting
documentation to pursue collection;

(f)                Operator shall prepare monthly gas and oil balancing and
payout statements for operated properties;

(g)               Operator shall provide property revenues, expenses and taxes
to Buyer from Operator’s lease operating statements on a monthly basis. If
available, this information will be provided to Buyer electronically; and

(h)               Buyer shall cooperate with Operator by disclosing to Operator
Buyer’s receipt of monies and payment of invoices prior to the Service
Termination Date for the Accounting Services.

5.                  Transition Services – Until the Service Termination Date for
the Transition Services, Operator shall provide certain services (as detailed
below) for the benefit of Buyer relating to the Assets sufficient to enable
Buyer to set up its operations and assume the Drilling and Operations Services,
Marketing Services, Accounting Services and Land Administration Services
relating to the Assets. Operator and Buyer shall cooperate with each other, and
shall cause their officers, employees, agents, auditors and representatives to
cooperate with each other, after Closing, to help in the orderly transition of
ownership of the Assets and to help minimize any disruption to the respective
businesses of Operator and Buyer that may result from the transactions
contemplated hereby. These services (collectively, the “Transition Services”)
are as follows:

(a)                Providing where applicable a reasonable level of training to
a reasonable number of Buyer’s employees on the current use and application of
software, information systems or other computer systems or databases to the
extent that software, information systems or other computer systems or databases
were transferred from Seller to Buyer pursuant to the Purchase Agreement or are
otherwise provided by Buyer to Operator; or providing a reasonable level of
orientation to a reasonable number of Buyer’s employees on the interpretation of
data provided as Records in the Purchase Agreement;

(b)               If and as requested by Buyer, assisting Buyer in modifying, at
Buyer’s sole expense (with the principles of compensation agreed by the Parties
prior to commencement of Operator’s activities under this subparagraph 5(b)),
automated field equipment situated on or used solely in connection with the
Assets so that Buyer may operate in a manner substantially consistent with
current operations, the automated portion of the Assets independently of
Operator. Operator shall also allow Buyer reasonable access to the automation
equipment, if any, located in its field offices and agrees, at Buyer’s expense,
to use all reasonable efforts to keep such equipment in working condition during
the transition period in which Operator is performing the Transition Services
hereunder;

(c)                Providing such reasonable and timely assistance and
information to Buyer’s personnel to allow Buyer to extract and set up its own
well ownership, lease administration and division of interest databases
sufficient to assume the Land Administration Services as soon as practicable;

Exhibit A to Transition Services Agreement  

 

 

(d)               Providing any system support services necessary to extract
electronic data of accounting, lease, division of interest and production
information where currently available from Operator’s operational systems in
Operator’s current format or other reasonable format as requested by Buyer;

(e)                Providing sufficient information and documentation to allow
Buyer to identify all known parties for which Operator is currently holding
funds in suspense for the period from Closing Date to Service Termination Date
for the Transition Services, together with the sales volume history attributable
to such funds and such other information as reasonably necessary to allow Buyer
to assume payment obligations and/or discharge its legal requirements to timely
escheat such funds to any applicable governmental agencies for such funds;

(f)                Providing sufficient electronic data to provide for the
allocation of facility and/or field costs; and

(g)               Such other transition services as Buyer may reasonably require
that are (i) not unreasonably burdensome for Operator to provide and
(ii) reasonably necessary for Buyer to assume the Drilling and Operations
Services, Marketing Services, Accounting Services and Land Administration
Services relating to the Assets, as at the Service Termination Date for such
Services.

Operator’s activities under this subparagraph 5 shall terminate without
liability to Buyer at the Service Termination Date for the Transition Services,
even if, and regardless of whether or not, the activities set forth in this
subparagraph 5, including modifications of the automation equipment on the
Assets, have been completed.

6.                  Consulting Services – Until the Service Termination Date for
the Consulting Services, Operator shall provide consulting services for the
benefit of Buyer relating to the Assets (collectively, “Consulting Services”) as
follows:

(a)                Advising Buyer on the planning, budgeting and forecasting of
the operation and development of the Assets;

(b)               Working with Buyer to assess and analyze well proposals with
respect to the Assets;

(c)                Assisting Buyer with the preparation of annual work programs
and budgets, including preparing reports on the Assets and arranging for at
least one meeting per year to discuss the annual work program and budget;

(d)               Providing Buyer reports on the drilling activities,
production, HSE and other operational aspects of the Assets as Buyer may
reasonably request from time to time;

(e)                Providing training that is reasonable in scope at such
reasonable times to a reasonable number of Buyer’s personnel in connection with
the operation and maintenance of the Assets and related matters;

Exhibit A to Transition Services Agreement  

 

 

(f)                Providing advice and assistance to, and otherwise working
with, Buyer in connection with the identification, investigation, assessment,
and acquisition of new shale oil and gas opportunities and interests within the
Eagle Ford; and

(g)               Performing such other activities as Buyer may reasonably
request that Operator approves.

 

 

Exhibit A to Transition Services Agreement  

 

 

EXHIBIT B

 

Attached to and made part of that certain Transition Services Agreement
dated January 28, 2014, by and between
Shale Hunter, LLC and
New Standard Energy Texas LLC

 

INSURANCE

 

Buyer shall obtain and maintain throughout the Transition Period insurance
coverage on and with respect to the ownership and operation of the Assets in the
amounts and of the types required to be obtained by the operator under, as set
forth in Exhibit “D” of, the following agreements:

1.Operating Agreement dated July 20, 2010, by and between Magnum Hunter
Resources Corporation, as Operator, and M.D.Abel Co. and South Texas Gas, LLC.

2.Operating Agreement dated October 20 and November 3, 2009, by and between
Dewbre Petroleum Corporation, as Operator, Dynamic Production, Inc., Sailon
Resources, Inc., Borden Exploration & Development LP, Venture Exploration
Corporation dba Combined Resources Group, BMT O&G TX, L.P., SRBI O&G TX, L.P.,
Thru Line O&G TX, L.P., LMBI O&G TX, L.P. and Keystone O&G TX, L.P.

Buyer’s insurance shall also include endorsements that name Magnum Hunter
Resources Corporation and its wholly-owned subsidiaries as additional insured
entities with respect to acts or omissions performed or omitted in connection
with the performance of the Services or under or on account of this Agreement.
Buyer’s insurance shall also include an endorsement providing that such
insurance will be primary with respect to acts or omissions performed or omitted
in connection with the performance of the Services or under or on account of
this Agreement, and that all insurance policies maintained by Magnum Hunter
Resources Corporation or its subsidiaries will be non-contributory with respect
to acts or omissions performed or omitted in connection with the performance of
the Services or under or on account of this Agreement.

 

Exhibit B to Transition Services Agreement  

 

 

EXHIBIT C

 

Attached to and made part of that certain Transition Services Agreement
dated January 28, 2014, by and between
Shale Hunter, LLC and
New Standard Energy Texas LLC

 

HOURLY RATES FOR CERTAIN ACCOUNTING SERVICES

 

To the extent any employee of Operator or any of its Affiliates serving in the
capacities listed below performs any Accounting Services related to (1) audit
and audit support (including joint venture, sales tax and external audits) or
(ii) working with and/or supporting third-party service providers assisting with
property and severance taxes of the Assets, the preparation of any monthly,
quarterly or annual or additional reporting other than standard LOS information,
then Operator shall be entitled to receive from Buyer, and Buyer shall be
obligated to pay Operator, the rate set forth below for such person for each
hour such person performs such Accounting Services:

 



   ● Clerical  — US $35    ● Staff  — US $50    ● Senior  — US $75    ● Manager
 — US $125    ● Senior Manager  — US $175

 

 

Exhibit C to Transition Services Agreement  

 